Judgment unanimously modified in accordance with memorandum and, as modified, affirmed and matter remitted to Orleans County Court for further proceedings in accordance with the following memorandum: Defendant was convicted on his plea of guilty to a charge of criminal possession of a controlled substance in the sixth degree (Penal Law, § 220.06, subd 3) and sentenced to an indeterminate term of imprisonment of seven years for possession of less than one ounce of marijuana. Under all of the circumstances the sentence should be reduced in the exercise of discretion in the interest of justice (CPL 470.15, subd 2, par [c]; subd 6, par [b]) to a revocable sentence of 60 days’ imprisonment and five years’ probation, pursuant to section 60.01 (subd 2, par [d]) of the Penal Law, the periods of imprisonment and probation to run concurrently. The case is remitted to Orleans County Court for the purpose of establishing appropriate conditions of probation pursuant to section 65.10 of the Penal Law designed to further defendant’s rehabilitation, including but not limited to the standard provisions forbidding drug use and a condition that defendant continue outpatient treatments in a rehabilitative program for alcoholism. (Appeal from judgment of Orleans County Court—criminal possession controlled substance, sixth degree.) Present—Cardamone, J. P., Hancock, Jr., Denman and Witmer, JJ.